These are companion cases with those of Polly Kozak and her husband, John Kosak, v. Mittie Ake and her husband, Forrest H. Ake, and John Kosak vs. Mittie Ake and her husband, Forrest H. Ake, decided this date. The claim for damages in the two above styled causes, and the two first above referred to as decided this date, arose out of the same automobile accident. For the purposes of trial all four cases were consolidated by the trial Judge and the issues in all four of them submitted to the jury and verdicts rendered thereon and judgments entered for the defendant in each of the four cases. The causes all came to this Court on one bill of exceptions. The questions raised and the facts as shown by the testimony in the above styled causes are on all fours with the cases of Polly Kosak and John Kosak hereinabove mentioned.
The judgment appealed from herein by the Appellants in the above styled causes are therefore affirmed.
  BROWN, C. J., WHITFIELD and BUFORD, J. J. concur. *Page 514